Broyles, C. J.
1. Ground 1 of the amendment to the motion for a new trial is as follows: “Movant contends that the court erred upon the evidence in directing a verdict in favor of the plaintiff, movant contending that the undisputed evidence required that the case be submitted to a jury or that a verdict be rendered in favor of the garnishee.” The assignment of error in the ground is not sufficiently specific to present to this court the question whether the trial court erred in directing a verdict, since it is not alleged in the ground that “there were issues of fact which should have been submitted to a jury and evidence introduced which would have authorized a jury to find a different verdict from that directed by the court.” Bosworth v. Nelson, 172 Ga. 612 (158 S. E. 306). There being no sufficient assignment of error upon the direction of the verdict, the ground “amounts to nothing more than the general ground that the verdict is contrary to the evidence and contrary to the weight of the evidence,” etc. Bosworth v. Nelson, supra.
2. Under the facts of the case as disclosed by the record, the remaining *204special grounds of the motion for a new trial (complaining of the exclusion of certain evidence offered by the plaintiff in error) show no error.
Decided April 30, 1932.
Marshall L. Allison, McDaniel, Neely & Marshall, for plaintiff in error.
Hugh Shelton, J. II. & Emmett Shelton, contra.
3. The* verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.